DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed June 24, 2022 overcomes the following objection/rejection(s) from the last Office Action of March 24, 2022:
Rejections to the claims under 35 USC § 102
Rejections to the claims under 35 USC § 103


Claim Objections
Claim 1 and 15-16 (and their dependent claims) are objected to because of the following informalities:  The specification (pars. 56-58) defines an “object of interest” to mean an abnormal shadow region i.e., a specular which is specific and particular to this disclosed invention.  In claims 1 and 15-16, the recited “object of interest” when read with the broadest reasonable interpretation (BRI) could mean any object a user would be concerned with, which is counter to the scope of enablement of the specification.  
“Applicants who present broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification”.  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999, 85 USPQ2d 1826, 1830 (Fed. Cir. 2008).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 allowed. 
The following is a statement of reasons for allowance:  Applicant’s remarks filed 6/24/2022 are found persuasive.  Furthermore, the closest prior arts of record teach methods of obtaining tomographic images of the breast, and generating synthetic images while searching for an object of interest within candidate regions. However, none of them alone or in any combination teaches determining if the object of interest is included in a region or not, and based on that determination regenerating a synthetic image, in which the contrast is increased if the region is present, and decreased if the region is not present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters noted above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668